DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Status of Claims
Applicant’s amendment filed 05/06/2022 has been entered.  Claims 1-16 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1 and 12 and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (U.S. 2020/0000439) in view of Van Der Horst et al. (U.S. 2021/0007711).
With respect to claim 1, Satoh et al. teaches a bronchoscope, comprising: 
a handle (24); and
an insertion tube (22) having a proximal section adjacent the handle and a distal tip (FIG. 1), the insertion tube comprising:
an ultrasound transducer assembly (36) installed at the distal tip (FIG. 3), the ultrasound transducer assembly including:
an ultrasound transducer array (50), 
signal processing electronics (60) for the ultrasound transducer array, and
a flexible interconnection (54, para [0082]) between the ultrasound transducer array and the signal processing electronics (FIG. 3),
 an imaging lumen (FIG. 3) including one or more power cables and one or more communication wires (56, para [0075],[0077]) that extend from the ultrasound transducer assembly through the proximal section, and
a working channel (44,45) that is separate from the imaging lumen (FIG. 3).
Satoh et al. further teaches a processor apparatus with an application specific integrated circuit (148) with an analog-to-digital converter (146).  However, Satoh et al. does not teach the ASIC and A/D are located within the bronchoscope.
With respect to claim 1, Van Der Horst teaches a medical device (10), comprising:
an ultrasound transducer assembly (FIG. 3) installed at the distal tip (FIG. 6, 8, 10), the ultrasound transducer assembly including:
an ultrasound transducer array (50),
signal processing electronics for the ultrasound transducer array, wherein the signal processing electronics include an application specific  integrated circuit with an analog to digital converter (para [0049]); and
flexible interconnection that provides wired connections between the ultrasound transducer array and the ASIC (22,71,73).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Satoh et al. to have the ASIC and A/D in the bronchoscope as taught by Van Der Horst because it would merely require a simple re-arrangement of parts in manner known in the art at the time of invention, such that one of ordinary skill would find the results of such a rearrangement to be predictable.
With respect to claim 2, Satoh et al. teaches an inflatable balloon (37) adjacent to the ultrasound transducer array (FIG. 2).
With respect to claim 3, Satoh et al. teaches an inflation lumen (air and water supply pile line, para [0065]), the inflation lumen including an exit port (47) configured to provide access to an interior of a balloon when the balloon is secured on the distal tip over the ultrasound transducer array (FIG. 2, para [0062]).
With respect to claim 5, Satoh et al. teaches a camera lumen (lumen of 82,84,86,92) extending along an axial length of the insertion tube, the camera lumen including a camera exit port near the distal tip (FIG. 3).
With respect to claim 6, Satoh et al. teaches the ultrasound transducer array includes a curved two-dimensional array (FIG. 2, 3).
With respect to claim 7, Van Der Horst teaches the ultrasound transducer array includes a microelectromechanical system (CMUT, para [0049]).
With respect to claim 8, Satoh et al. teaches a convex lens (78) applied over the ultrasound transducer array (FIG. 3).
With respect to claim 12, Satoh et al. teaches an insertion tube for a bronchoscope (22), comprising: 
a proximal section configured to connect to a handle (FIG. 1), 
a distal tip (FIG. 2,3)
an ultrasound transducer assembly (36) located within the distal tip (FIG. 3), the ultrasound transducer assembly including:
an ultrasound transducer array (50), 
signal processing electronics (60) for the ultrasound transducer array, and
a flexible interconnection (54, para [0082]) between the ultrasound transducer array and the signal processing electronics (FIG. 3),
 an imaging lumen (FIG. 3) including one or more power cables and one or more communication wires (56, para [0075],[0077]) that extend from the ultrasound transducer assembly through the proximal section, and
a working channel (44,45) that is separate from the imaging lumen (FIG. 3).
Satoh et al. further teaches a processor apparatus with an application specific integrated circuit (148) with an analog-to-digital converter (146).  However, Satoh et al. does not teach the ASIC and A/D are located within the bronchoscope.
With respect to claim 12, Van Der Horst teaches a medical device (10), comprising:
an ultrasound transducer assembly (FIG. 3) installed at the distal tip (FIG. 6, 8, 10), the ultrasound transducer assembly including:
an ultrasound transducer array (50),
signal processing electronics for the ultrasound transducer array, wherein the signal processing electronics include an application specific  integrated circuit with an analog to digital converter (para [0049]); and
flexible interconnection that provides wired connections between the ultrasound transducer array and the ASIC (22,71,73).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Satoh et al. to have the ASIC and A/D in the bronchoscope as taught by Van Der Horst because it would merely require a simple re-arrangement of parts in manner known in the art at the time of invention, such that one of ordinary skill would find the results of such a rearrangement to be predictable.
With respect to claim 14, Van Der Horst teaches the ultrasound transducer array includes a microelectromechanical system (CMUT, para [0049]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (U.S. 2020/0000439) in view of Van Der Horst et al. (U.S. 2021/0007711) as applied to claim 1 above and further in view of Irie (U.S. 2019/0069878).
Satoh et al. teaches a bronchoscope as set forth above.  However, Satoh et al. does not explicitly teach a control lumen and control cable.
With respect to claim 4, Irie teaches an analogous endoscope comprising a control lumen (2132D) extending through the proximal section toward the distal tip, and a control cable (angle wire AW) extending along a length of the control lumen (FIG. 5), wherein the control cable is connected to a steering control element located in the handle (para [0064], 221 in FIG. 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Satoh et al. to utilize the control lumen and control cable as taught by Irie in order to reduce the amount of bending force of the bendable tube and operability can be improved (para [0077] of Irie).

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (U.S. 2020/0000439) in view of Van Der Horst et al. (U.S. 2021/0007711) as applied to claims 1 and 12 above and further in view of  Sudol et al. (U.S. 2021/0251604).
Satoh et al. teaches a bronchoscope as set forth above.  However, Satoh et al. does not teach the ultrasound transducer array includes a microelectromechanical system.
With respect to claims 9 and 15, Sudol et al. teaches signal processing electronics (14) for the ultrasound transducer array includes a beamformer (para [0034]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the transmit-and-receive-circuitry of Satoh et al. to include the beamformer as taught by Sudol et al. in order to apply appropriate weight to each of the signals generated by the array (para [0035] of Sudol et al.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (U.S. 2020/0000439) in view of Van Der Horst et al. (U.S. 2021/0007711) as applied to claims 1 and 12 above and further in view of Ichikawa (U.S. 2009/0187105).
Satoh et al. teaches a bronchoscope as set forth above.  However, Satoh et al. does not teach the signal processing electronics  for the ultrasound transducer array includes a multiplexer.
With respect to claim 10, Ichikawa teaches an analogous bronchoscope wherein signal processing electronics for the ultrasound transducer array includes a multiplexer (15, FIG. 1, para [0032]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the bronchoscope of Satoh et al. to have a multiplexer in the signal processing electronics instead of the processor apparatus because Ichikawa teaches the multiplexer included in the scope is a known alternative to the multiplexer included in the processor (para [0055] of Ichikawa) and therefore it would be a simple substitution of one known configuration for another and the results would have been obvious.

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (U.S. 2020/0000439) in view of Van Der Horst et al. (U.S. 2021/0007711) as applied to claims 1 and 12 above and further in view of Lim et al. (U.S. 2014/0142389).
Satoh et al. teaches a bronchoscope as set forth above.  However, Satoh et al. does not teach a linking interface.
With respect to claims 11 and 16, Lim et al. teaches an analogous endoscope comprising:
a linking interface (FIG. 5, 7) for removably connecting a first handle segment (202) to a second handle segment (201), wherein the second handle segment includes an entry port (227B) for a working lumen, and wherein the linking interface:
connects one or more power cables to a power supply (para [0051]), and
connects one or more communication wires to control logic (para [0051]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the bronchoscope of Satoh et al. to utilize a linking interface as taught by Lim et al. so that an operator may select and use a manipulation body 202 having a size and an arrangement that suitable for her/his body shape or body condition. The operator may also couple a grip body 201 having a different structure for a different diagnosis purpose to the manipulation body 202 while using the manipulation body 202 suitable for his/her bodily shape (para [0044] of Lim et al.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (U.S. 2020/0000439) in view of Van Der Horst et al. (U.S. 2021/0007711) as applied to claim 12 above and further in view of Cornhill et al. (U.S. 2016/0278626).
With respect to claim 13, Satoh et al. teaches an inflatable balloon (37) adjacent to the ultrasound transducer array (FIG. 2).
However, Satoh et al. does not teach the insertion tube and balloon are enclosed together in a sterile package.
With respect to claim 13, Corhnill et al. teaches an analogous endoscope wherein the insertion tube and balloon are enclosed together in a sterile package (FIG. 83).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the device of Satoh et al. to include sterile packaging as taught by Cornhill et al. in order to allow the device to remain sterile through any shipping transportation until the apparatus is to be used (para [0189]-[0190] of Cornhill et al.). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795